FULL TEXT
HOUCK, J.
Appeal from the Common Pleas Couit of Morrow County, Ohio.
This action seeks to determine the proper distribution of the balance of the personal estate of Mary S. Eccles, deceased, to-wit: $1451.58.
This cause was submitted to this court on a written agreed statement of facts together with certain other facts admitted to be true by counsel in their oral statements made to the court.
Under the facts William M. Eccles departed this life long prior to the death of his widow, Mary S. Eccles. The husband died testate, devising his entire estate .to his widow, Mary S. Eccles, who departed this life intestate, leaving no children or their representatives, and that the property in question “is the proceeds, increase or accumulations from the property willed to her by her husband.”
Section 8577 General Code reads:
(Heie follows quotation of this section.)
This court must rely upon the facts as agreed to and not add to or take from them in reaching its conclusion. This we have done and it leads us to the unanimous judgment that under the facts measured by the provi-s:ons of said Section 8577 General Code that the money now in the hands of the administrator of Mary S. Eccles must and should be distributed as follows: One-half to the heiis of Mary S. Eccles who take per capita; and one-half to the heirs of William M. Eccles who take per stirpes.
The legal effect of the facts — as agreed to— clearly brings this case within and under the provisions of said Section 8577 General Code and distribution of the fund in dispute must be and now is ordered distributed accordingly.
It follows from the statements and finding' herein made that the same judgment should be entered in this court as was entered in the' Common Pleas Court.
(Shields, J. and Lemert, J., concur.)